BROSMAN, Judge
(concurring in the result) :
I agree that the failure of the law officer to define the term “culpable negligence” was not prejudicially erroneous. In fact, I do not believe there was any sort of error committed — although the best practice was not followed. This is not so much for the reason that it is a phrase in common use with a generally accepted content of meaning, as because there was no duty to do so in the absence of request. United States v. Soukup (No. 533), 7 CMR 17, decided January 23, 1953. See Uniform Code of Military Justice, Article 51(c), 50 USC § 626, and Manual for Courts-Martial, United States, 1951, paragraph 73b. In my view, where the elements of an offense have been stated in such a manner as to meet minimum standards of adequacy, the burden of requesting clarification or elaboration is on defense counsel. These standards have been met, I believe, when the court has been instructed in the language of the appropriate Manual subparagraph, and this language is elementally complete and not inaccurate. Cf. United States v. Ollie C. Williams (No. 251), 2 CMR 137, decided March 14, 1952.
However, I disagree with my brothers warmly in so far as they suggest that the fact that counsel defined the term correctly in closing arguments is in any way relevant here. The members of a court-martial, I am sure, are enjoined by the Code and the Manual to take their law from no court agency save the forum’s “judge,” the law officer. It is the specific duty of this officer of the court-martial to furnish them with this technical information — and as much of it as is required in the case under the facts and the law, including the decisions of this Court. This duty he cannot be permitted to evade through reliance on conduct of other personnel of the tribunal — particularly that of functionaries whose necessary and proper partisanship is recognized by all. Consequently, had the law officer here been under a duty to define the term “culpable negligence,” his failure to do so would have been in no degree ameliorated by virtue of the fact that one or both counsel had sought to do so. United States v. Johnson (No. 498), 4 CMR 128, decided August 7, 1952. In the face of an unreversed Johnson ease, I cannot possible understand the suggestion of the majority which is the subject of this paragraph. In the recent words of a distinguished British author and lecturer, “Few things are so disappointing in life as the experience, gradually borne in upon one, that it is very difficult in real life to convince people by the arguments which seem satisfactory to one’s self.”1

 Ronald A. Knox in “The Hidden Stream.”